Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer in US1848816.

Regarding Claim 1:  Archer teaches the creation of cast alloys having a composition consisting of 5% silicon, 0.3% magnesium, 0.25% copper, and 0.2% iron with a balance of aluminum (See Page 2, Paragraph bridging columns 1 and 2, and Table B).  Archer teaches the amounts in terms of percentages without detailing on what basis those percentages are based upon; however, those of ordinary skill in the art would understand that metals are typically described on a weight basis.  Those of ordinary skill in the art would find it obvious to provide the proportion of elements on the basis of their weights.  The alloy does not include any other additives or impurities as set forth by Archer and falls within the claimed range.  Archer sets forth that the material is to be cast, but is silent regarding the shape or size of the casting; however, casting in any shape or size would have been obvious to those of ordinary skill in the art.  Those of ordinary skill in the art would have found it obvious to provide the material in a rod-like shape in order to perform tensile or compressive testing to the composition.  Compression testing makes use of a cylindrical rod of material between two anvils, while tensile testing is normally performed on a tapered rod commonly referred to as a dogbone.  The creation of various sizes and shapes is prima facie obvious to those of ordinary skill in the art absence convincing evidence that the particular configuration is significant or provides for unexpected results (See MPEP 2144.04IVB).  The composition would serve the same purpose as a welding filler metal as set forth.  

Regarding Claim 2:  Archer teaches that silicon content may be between 2.5 and 6% (See Column 2, Lines 15-17).  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Regarding Claims 3-12:  It is noted that the instant claims only set forth an intended use for the composition.  As Archer teaches the very same alloy composition, it would be capable of the very same use as set forth and would have the same effects when used as applicant intends (casting into a wire or rod and use as a braze).

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikubo in US6562155.

Regarding Claim 1, 13, and 17:  Mikubo teaches an Al-Si-Mg alloy consisting of 5-10 wt% Si, 0.2-0.7 wt% Mg, 0-0.55 wt% Fe, 0-0.5 wt% Cu, 0.005-0.5 wt% Ti, and 0-0.35 Zn.  The alloy may further contain Mn, but its inclusion may be zero or less than the impurity content listed.  Mikubo teaches an overlapping range of compositions.  Overlapping range shave been held to represent a prima facie case of obviousness. Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Mikubo sets forth that the material is to be molded and cold forged, but is silent regarding the shape or size of the mold; however, Mikubo shows in Figure 1 that the material may be made into elongated shapes having a continuous profile, which constitutes a rod.  Those of ordinary skill in the art would have found it obvious to provide the material in a rod-like shape such as the material shown in the Figure.  Those of ordinary skill in the art would have found it obvious to provide any moldable shape as needed through such a process, which would include elongated shapes having uniform profiles, such as the one shown in the figure.  The creation of various sizes and shapes is prima facie obvious to those of ordinary skill in the art absence convincing evidence that the particular configuration is significant or provides for unexpected results (See MPEP 2144.04IVB).  The composition would serve the same purpose as a welding filler metal as set forth based on its composition.  

Regarding Claim 2, 14, and 18: Mikubo teaches a silicon content of 5-10 wt%. Mikubo teaches an overlapping range of compositions.  Overlapping range shave been held to represent a prima facie case of obviousness. Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Regarding Claims 3-12, 15-16 and 19-20:  It is noted that the instant claims only set forth an intended use for the composition.  As Mikubo teaches the very same alloy composition, it would be capable of the very same use as set forth and would have the same effects when used as applicant intends (casting into a wire or rod and use as a braze).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10654135. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims set forth an overlapping range of compositions, having overlapping amounts of impurities, Si, Mg, Fe, Zn, Cu and Ti.  The patented claims also set forth that the alloy may be in the form of a wire or rod (See patented claim 10).  The composition as set forth would have the same utility and would produce the same results when used in the intended purposes claimed and set forth as the compositions are overlapping and obviate one another.  

Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. Applicant sets forth arguments against the rejections of the claims over Archer and Mikubo.  The claims are drawn to a component in the form of a rod or wire, wherein the rod or wire is claimed as having an intended use as a welding rod or welding wire.  Applicant sets forth argument against the rejection of Archer in terms of this intended use; however, the claims are not drawn to the use of the rod or wire. Applicant sets forth that it would not be obvious to use the material of Archer for the intended purpose, but this is not the standard for considering obviousness of a claimed intended use Claim limitations drawn to the intended use of a material are considered on the basis of whether the material of the prior art is capable of such use.  The materials of the prior art are of the same composition and it would have been obvious to cast such a material in any desired shape or size.  As this is the case, the material of the prior art would be capable of the same use or purpose when formed into a rod.  Applicant does not contest the Archer teaches an overlapping range of compositions obviating the claimed material.  Applicant sets forth that Archer does not teach an amount of Beryllium and as this is the case the amount of Beryllium in the component is considered to be 0.  It is noted that the MPEP sets forth that providing materials of increased purity does not necessarily render the claim nonobvious.  Furthermore, applicant sets forth no evidence that the content of any element in Archer is greater than the amount which is claimed.  The rejection over Archer is maintained on this basis.
Applicant sets forth arguments over Mikubo on the basis that Mikubo teaches a means for creating final products from a semi-molten billet.  The use of a semi-molten billet is an intermediate product used in the production of high quality parts.  The final product of Mikubo is a solid material and may be used as an automotive part.  The final product of Mikubo is of the same composition or structure as the claimed product and would be deemed useful for the same purposes.  Applicant sets forth that Mikubo does not teach an amount of Beryllium and as this is the case the amount of Beryllium in the component is considered to be 0.  It is noted that the MPEP sets forth that providing materials of increased purity does not necessarily render the claim nonobvious.  Furthermore, applicant sets forth no evidence that the content of any element in Archer is greater than the amount which is claimed. The rejection over Mikubo is maintained on this basis.
Applicant’s request that the double patenting rejection be held in abeyance until allowable subject matter is determined. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734